Citation Nr: 0721980	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to April 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The RO received a notice of disagreement in 
March 2005, and a statement of the case (SOC) was issued in 
May 2005.  A substantive appeal was received in January 2006.

While the veteran had perfected a claim of entitlement to 
service connection for hearing loss, this was granted in a 
December 2005 rating decision.  As such, that issue is no 
longer in appellate status.

The veteran testified at a videoconference hearing in 
February 2007 before the undersigned Acting Veterans Law 
Judge.  The veteran provided additional documentary evidence 
in the month following the hearing.  Such evidence was 
accompanied by a waiver of agency of original jurisdiction 
(AOJ) consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

1.  A chronic back disability was not medically diagnosed 
until many years after the veteran's separation from service.

2.  The competent evidence does not demonstrate that the 
veteran's current chronic back disability is causally related 
to active service.




CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.   38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Pursuant to the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the veteran of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the veteran is expected to provide, 
if any, and to request that the veteran provide any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a), Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159(b) (2006).

In this case, the RO issued a July 2003 letter which advised 
the veteran as to what evidence VA would obtain, what 
evidence he was responsible for submitting, and that it was 
his responsibility to assure VA receives all records not in 
the possession of the Federal government.  The letter listed 
various types of evidence that may be helpful to the 
veteran's claim and advised the veteran of the elements of a 
claim for service connection.  While the July 2003 
communication did not inform the veteran of the laws 
pertaining to disability evaluations or effective dates, such 
information was provided in communications dated in March 
2006 and December 2006.   

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence.  
Indeed, the veteran clearly understood that he could submit 
evidence in his possession, as, in March 2007, he directly 
submitted a statement from a private medical provider.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the July 2003 notice letter preceded the AOJ decision that is 
the basis of this appeal.  As such, the timing requirements 
of Pelegrini have been satisfied.  To the extent that the 
Dingess notice followed the initial unfavorable decision, the 
appellant has nevertheless been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Again, the veteran has demonstrated actual 
knowledge of the information necessary to substantiate his 
claim and is therefore not prejudiced by any timing 
deficiency in the letters.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

Additionally, the duty to assist the veteran to develop the 
claim is fulfilled.  
VA afforded the veteran an opportunity to submit any 
additional evidence and to identify any relevant evidence.  
VA medical records are obtained and associated with the 
claims file.  Additionally private medical evidence from 
Jerry Tishman, D.C., is also of record.  Furthermore, 
following the February 2007 hearing, the Board held the 
record open for thirty additional days at the request of the 
veteran so he could submit the records from the doctor he 
began seeing in 1979, presumably Dr. Tishman.  Such evidence 
was submitted during that time period.  The veteran does not 
allege that there are additional relevant medical records not 
yet associated with the claims file.

Regarding the veteran's service records, it appears that they 
were destroyed in a fire at the National Personnel Records 
Center in St. Louis (NPRC).  As noted in the May 2005 
statement of the case, VA attempted to obtain alternative 
records such as sick and morning reports, but NPRC was unable 
to respond with any information on the veteran.  Given the 
missing service records, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

While the veteran was not provided a VA examination, the 
Board finds that no such development is required since there 
is no evidence establishing that a back injury occurred in 
service or within the presumption period, nor is there 
medical evidence suggesting that the veteran's current back 
disorder may be related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).  The requirements 
of the duty to assist are satisfied.

If there was any defect in compliance with the VCAA as to the 
claim for service connection denied in this decision, the 
record establishes that the veteran has not been prejudiced 
thereby, since he was afforded a meaningful opportunity to 
participate in the adjudication of the claim for service 
connection.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duties to notify assist the veteran, are met.

Service Connection for a Chronic Back Disorder

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  See 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran is claiming entitlement to service connection for 
a chronic back disability.  Specifically, he alleges an 
incident in service wherein someone handed him a toolbox 
weighing 80 to 160 pounds, and it slipped.  He caught it 
before it fell to the ground, injuring his back.

VA medical records dated in October 2003 indicate moderate 
degenerative changes of the lumbar spine.  Therefore, the 
Board has considered whether presumptive service connection 
for chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
medical records dated July 2003 to January 2005 demonstrate a 
diagnosis of chronic back pain with degenerative changes.

Based on the above, the first element of a service connection 
claim is deemed satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
disorder.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997), 38 C.F.R. § 3.303.  Service connection may also be 
granted for a "chronic" disorder when a disease defined by 
statute or regulation as a chronic disease manifests itself 
and is identified as such in service and the veteran 
presently has the same disorder.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he has a history of low back pain 
originating from his time in service, but that he did not 
seek treatment for several years because he was afraid it 
would make him appear less employable.  He began chiropractic 
treatment in 1979, as evidenced by the letter of Dr. Tishman.  
Other than the statement of Dr. Tishman, there are no private 
medical records associated with the claims file.  The veteran 
did not identify any other private provider as having treated 
him for a chronic back disorder.  The record reflects that 
the veteran was not seen at the West Palm Beach VA Medical 
Center (VAMC) until 2003.  

The Board acknowledges that the veteran is competent to 
testify as to his own symptoms of continuing back pain during 
service and in the years following discharge.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
Nevertheless, he admits that he was not treated until 1979, 
nearly twenty years after discharge.  Indeed, the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In finding no demonstrated continuity of symptomatology, the 
Board notes a VA outpatient treatment record dated in January 
2005 which notes chronic back pain since the 1950s.  However, 
that finding was based solely on the veteran's reported 
history.  In this regard, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board finds that, based on the absence of any clinical 
records reflecting treatment of a chronic back disability 
until 1979, nearly two decades following the veteran's 
discharge from active service, the record does not 
demonstrate that the veteran suffered from a chronic back 
disorder chronically or continuously following service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

While the medial evidence establishes a current disorder, 
there is not sufficient evidence of an in-service injury 
which could have caused the veteran's current disorder.  
Again, given the missing service records, the Board has a 
heightened to carefully consider the benefit of the doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, this does not lower the legal standard for proving a 
claim for service connection.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Given that the only evidence an injury 
occurred in service is the veteran's own testimony, which has 
not been corroborated, the veteran's claim must be denied.  

In conclusion, the evidence of record fails to establish that 
a back disability was incurred in service or that arthritis 
became manifest to a degree of 10 percent or more within one 
year of discharge from active duty.  The record does not 
establish that the veteran's chronic back disability has been 
chronic or continuous since service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal for service connection of a chronic back 
disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


